COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-08-00346-CV
                                                 §
                                                                      Appeal from
 IN THE INTEREST OF C.A.B., B.S.B.,              §
 and E.C.B., MINOR CHILDREN,                                      112th District Court
                                                 §
                                                               of Crockett County, Texas
                                                 §
                                                                (TC # 04-07-06680-CV)
                                                 §

                                  MEMORANDUM OPINION

       N.J.B., a/k/a N.J.L., appeals a final decree terminating her parental rights to three children.

We affirm.

       N.J.B. is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967). Court-appointed counsel has concluded that, after thorough

review of the record, N.J.B.’s appeal is frivolous and without merit. In Anders, the Supreme Court

recognized that counsel, though appointed to represent the appellant in an appeal from a criminal

conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S.Ct.

at 1400. Thus, counsel was permitted to withdraw after informing the court of his conclusion and

the effort made in arriving at that conclusion. Id. We have held that Anders is applicable to an

appeal from a termination of parental rights where court-appointed counsel has determined that the

appeal is frivolous. In re J.B., ---- S.W.3d ----, 2009 WL 283197 (Tex.App.--El Paso 2009, no pet.).

       Court-appointed counsel’s brief meets the requirements of Anders by advancing contentions

which might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; High v.
State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.

1974). Counsel has established that she provided N.J.B. with a copy of the Anders brief, notified

her of her right to file a pro se brief, and explained how she could obtain a copy of the appellate

record. N.J.B. has not filed a pro se brief. Having thoroughly reviewed the record and counsel’s

brief, we agree with counsel’s assessment that the appeal is frivolous and without merit. A further

discussion of the arguable grounds advanced in counsel’s brief would add nothing to the

jurisprudence of the state. The judgment is affirmed.


September 30, 2009
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.